10

11

12

13

14

15

16

17

18

19

20

val

22

23

24

Case 2:19-mj-00554-NJK

NICHOLAS A. TRUTANICH
United States Attorney

Nevada Bar Number 13644
CHRISTOPHER BURTON
Assistant United States Attorney
Nevada Bar Number 12940

501 Las Vegas Boulevard South
Suite 1100

Las Vegas, Nevada 89101

Tel: 702.388.6551 / Fax: 702.388.6418
Christopher.burton4@usdoj.gov
Attorneys for the United States

Document 1 Filed 07/29/19 Page 1 of 6

nore 2 Am ny
ee i 4

gnta 1 9Q AM Q:57

2013 JUL 29 AM 9:37

tG@ MARIGTOATE HIRE

0, AMIGO IAAIS Guba

sete

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

United States of America,

Plaintiff,
v.
BRYAN DAVID RHOADS,
| Defendant.

Case No. 2:19-mj- 5 S Y- WS ‘=

COMPLAINT for violation of:

Assault by Striking,
Beating or Wounding;
18 U.S.C. § 113(a)(4);

Simple Assault
18 U.S.C. § 113(a)(6);

Under the Influence of Alcohol
(36 C.F.R. § 2.35(c));

 

 

 

 

BEFORE the United States Magistrate Judge, Las Vegas, Nevada, the undersigned

complainant, being first duly sworn, states that:

COUNT ONE
Assault by Striking, Beating or Wounding
(18 U.S.C. §113(a)(4))

On or about July 27, 2019, within the special maritime and territorial jurisdiction of

the United States, specifically, within the boundaries of the Lake Mead National

Recreation Area, Clark County, Nevada, BRYAN DAVID RHOADS, defendant herein,

did assault victim J.R who is a juvenile 15 years of age, to wit. RHOADS punched J.R. in

 
10

ll

12

i3

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00554-NJK Document1 Filed 07/29/19 Page 2 of 6

the face multiple times with a closed fist, grabbed J.R.by the hair on his head and rubbed

his face in the dirt, causing injury; all in violation of Title 18, United States Code, Section

113(a)(4).

COUNT TWO
Simple Assault
(18 U.S.C. §113(a)(5))

On or about July 27, 2019, within the special maritime and territorial jurisdiction of
the United States, specifically, within the boundaries of the Lake Mead National
Recreation Area, Clark County, Nevada, BRYAN DAVID RHOADS, defendant herein,
did assault victim J.R. who is a juvenile 15 years of age, to wit: RHOADS punched J.R. in
the face multiple times with a closed fist, grabbed J.R.by the hair on his head and rubbed.
his face in the dirt, causing injury; all in violation of Title 18, United States Code, Section

113(a)(5).

COUNT THREE
Under the Influence of Alcohol
(36 C.F.R. § 2.35(c))

On or about July 27, 2019, in the State and Federal District of Nevada, within the
boundaries of the Lake Mead National Recreation Area, BRYAN DAVID RHOADS,
defendant herein, was present in a park area when under the influence of alcohol to a
degree that may endanger himself and another person and damage property and park
resources, which is prohibited, to wit: RHOADS was involved in a physical altercation
with a juvenile identified J.R. and an adult identified as J.R.; H.K. stated that RHOADS
had been drinking all day and that she was stressed out by the way he was driving;
RHOADS provided a breath sample which was tested with a portable breath testing device
and showed the presence of alcohol; all in violation of Title 36, Code of Federal

Regulations, Section 2.35(c).

 
10

ll

12

13

14

15

16

17

18

19

20

21

Ze

ao

24

 

 

Case 2:19-mj-00554-NJK Document1 Filed 07/29/19 Page 3 of 6

Complainant, as and for probable cause, states the following:

ds Complainant is a Park Ranger with the National Park Service, Lake Mead
National Recreation Area, Clark County, Nevada, and has been employed as a law
enforcement officer for over 20 years.

2. The following information is the result of either complainant’s own personal
investigation or has been provided by other law enforcement officers:

(a) On July 27, 2019, National Park Service Rangers Christopher Hendrix and
Charles Otto were on routine patrol within the boundaries of the Lake Mead National
Recreation Area, Clark County, Nevada.

(b) Rangers Hendrix and Otto were notified by the Lake Mead Interagency
Communications Center regarding a reported fight at Boxcar Cove.

(c) Rangers Hendrix and Otto arrived on scene and observed BRYAN DAVID
RHOADS who was handcuffed and in the backseat of a marked patrol vehicle. National
Park Service Ranger Matt Phillipson had secured RHOADS in his patrol vehicle.

(d) National Park Service Ranger Johnathan Cummings contacted J.R. and
observed bruising, swelling and red marks on his face and nose. J.R. stated that he had
been in a vehicle with BRYAN DAVID RHOADS and a female identified as H.K. They
went to dump some trash and when returning to the beach camp, J.R. purposely instructed
RHOADS to go the wrong direction. After realizing they had gone the wrong way,
RHOADS confronted him about this and then said he was going to show him something
funny. Before getting back to the beach camp, RHOADS stopped and told J.R. to get out
of the vehicle. J.R. stated that RHOADS got out of the vehicle after him then grabbed him
by the hair on his head and began punching him for approximately ten to twelve times on

the left side of his face. J.R. said that RHOADS shoved his face in the dirt and kicked him.

 
10

ll

12

13

14

15

16

ly

18

19

20

21

22

Zo

24

 

 

Case 2:19-mj-00554-NJK Document1 Filed 07/29/19 Page 4 of 6

Along with the visible injuries to his face, J.R. had a small bald spot on his head where he
stated RHOADS had grabbed him by his hair.

(e) Ranger Cummings spoke with H.K. who was in the vehicle with BRYAN
DAVID RHOADS and J.R. at the time of the assault. She stated that she did not see what
had happened when both of them had gotten out of the vehicle but observed that J.R. was
injured when they both got back in. She asked what happened and J.R. would only say he
fell down and RHOADS just stated that J.R. had an accident. H.K. stated that RHOADS
had been drinking all day and she was stressed out by the way he was driving.

(f) J.R. had been involved in a motor vehicle accident earlier in the day, to
which National Park Service Rangers had responded. J.R. had received various cuts and
abrasions to his arms and legs from the vehicle accident. National Park Service Ranger
William Dentler had observed J.R. after the vehicle accident and was able to confirm that
the injuries to J.R.’s face were not associated with the vehicle accident.

(g) National Park Service Ranger Todd Austin contacted BRYAN DAVID
RHOADS while he was secured in the back seat of Ranger Phillipson’s patrol vehicle.
Ranger Austin advised RHOADS of his Miranda rights. When asked if he would answer
questions, RHOADS responded saying “yes”. RHOADS stated that he had driven to the
dumpsters at Boxcar Cove to get rid of trash. J.R. was in the vehicle along with his
girlfriend H.K. who he referred to as “Lisa”. RHOADS stated that after dumping the trash,
J.R. had given him the wrong directions to get back to the camp. RHOADS admitted that
this made him angry. He confronted J.R. about it and J.R. said he thought it would be
funny to tell him to go the wrong way. Before getting back to the camp, RHOADS stopped
the car and both he and J.R. got out. RHOADS stated that he wanted to discipline J.R. a
bit. RHOADS admitted that while they were outside the vehicle, he hit J.R. in the face

4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

ao

24

 

 

Case 2:19-mj-00554-NJK Document1 Filed 07/29/19 Page 5 of 6

three times with a closed fist, then grabbed him by the hair on his head and rubbed his face
in the dirt. RHOADS said that J.R. was saying he was sorry while he was hitting him.
RHOADS told Ranger Austin that he did not notice any blood or obvious injuries to J.R.
but was sorry about it. Additionally RHOADS stated that he is a strong disciplinarian type
of person. Ranger Austin observed what appeared to be a laceration to RHOADS’ left
lower lip and an abrasion to his left shoulder and elbow. RHOADS stated that when they
returned to the beach camp, J.R. had told his father J.T.R that RHOADS had hit him.
RHOADS stated that he told J.T.R. what had happened and that he had “came down
heavy” on J.R. RHOADS then described being in an altercation with J.T.R. stating that
J.T.R. tried to hit him, choke him, and throw him into the lake.

(h) BRYAN DAVID RHOADS consented to provide a breath sample for a
portable breath testing unit. Ranger Austin administered this test which showed a positive
result for the presence of alcohol.

(1) J.T.R. was identified as J.R.’s father. J.T.R. said that his son was crying and
told him that BRYAN DAVID RHOADS beat him up. J.T.R. said that he questioned
RHOADS about this and he said he had to “teach J.R. a lesson.” J.T.R. said that
RHOADS came at him and he protected himself. He said that RHOADS moved away and
then came back a second time before being made to go out into the water where he stayed
until officers arrived.

(Gj) Witnesses were identified at the scene and stated that they observed an
altercation between J.T.R. and BRYAN DAVID RHOADS. J.H. identified RHOADS as
the “attacker” and that J.T.R. was defending himself. M.C. stated that he broke up the
fight and pulled J.T.R. off of RHOADS who said he was just trying to teach the kid a
lesson. He stated that after separating them, RHOADS came back and the fight had to be

3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-mj-00554-NJK Document1 Filed 07/29/19 Page 6 of 6

broken up again. M.C. stated that he talked to J.R. and observed multiple contusions and
swelling on his face. M.C. said that they called the police and he provided first aid to J.R.

(k) Based on observations and investigation at the scene and information
gathered from all parties, BRYAN DAVID RHOADS was charged with violating Title 18,
United States Code, Section 113(a)(4), Assault by Striking, Beating or Wounding,

113(a)(5), Simple Assault (with a victim that has not yet reached the age of 16), and 36

‘CFR 2.35(c) Under the Influence of Alcohol.

(1) Rangers Hendrix and Otto transported BRYAN DAVID RHOADS to the
Henderson Detention Center. During the transport, RHOADS asked if they could just take

him home. Ranger Otto stated no they could not do that. RHOADS then stated “I should

ZZ

CHRIS RAYNOLDS, Park Ranger
National Park Service

not have beaten up a 15 year old.”

 

SUBSCRIBED and SWORN to before me

this _C 3 gun of July, 2019.

 

   

MAGISTRATE JUDGE

 
